Purchasing Contract of Anhui Xuelingxian Pharmaceutical Co., Ltd.
 
Contract No.CG 2011001
 
Party A: Bozhou City Zhongzheng Chinese Medical Pieces Co., Ltd.
Party B: Anhui Xuelingxian Pharmaceutical Co., Ltd


This agreement is made by and between Party A and Party B with regards to the
agency sales of Party B for Party A’s products on the principle of common
development and mutual benefits:


I.
Distribution products:

306 categories like: White peony root, anemarrhena, salivia chinensis, tatarian
aster root, salvia, platycodon root, angelia, indigowoad root, campanumaea
pilosula, coastal glehnia root, rhizoma belamcandae, radix astragali, baical
skullcap root, radix bupleuri, liquorice, parsnip, snakegourd fruit and figwort,
etc.


II.
Sales and scope

1.
Party A and Party B have made an agreement on the sales plan of 2011; Party A
agrees to authorize Party B as the distributed agent to take charge of the sales
work, and Party B shall make good use of the promotion strength and network to
sell the products.

2.
Sales region: Nationwide



III.
Period of sales agency agreement

The valid period of the agreement is from Jan. 5, 2011 to Dec. 31, 2011; when
the contract expires, Party B has the priority to extend the contract under the
same conditions.


IV.
Product price

The product price shall be executed in accordance with the market price or the
agreed transaction price of the both parties.


V.
Sales tasks and requirements

1.
Sales quantity: Within 7 working days after signing the contract, Party B shall
purchase the goods firstly with the amount of 1 million Yuan, and it shall not
be less than 500,000 Yuan’s purchase amount each month in the coming months; and
the annual amount is 8 million Yuan.

2.
Party B promises to complete the task quantity in the regulated region during
the effective period of the agreement; it will check in every quarter, and if it
cannot complete the task quantity, Party A has right to increase the agent in
the region and terminate the relevant contracts.

 
 
 

--------------------------------------------------------------------------------

 
 
VI.
Delivery and payment:

Party B shall deliver the goods to the appointed place; Party B will pay for the
goods within 90 days after inspection.


VII.
Invoicing

Party A shall bear base-price invoice.


VIII.
Disputes solution

Any disputes related to the agreement shall be solved by the two parties through
friendly negotiation; if the negotiation is failed, it shall submit to the
people’s court at Party A’s location, so as to protect the legal benefits of the
two parties.


IX.
Others

This agreement will take effect after signing of legal representative or
authorized agent of Party A; and it will not be invalid owing to the change of
the legal representatives, business principals and enterprise entities of any
party after the effective date of the agreement; the changing party shall issue
the effective written explanations, so as to solve the continuity relations
before and after the change and facilitate the normal implementation of the
agreement.
The unsettled matters herein shall be discussed separately by the two parties;
this agreement is in duplicate, with each party holding one respectively,
covering the same legal effect.
 
 
 
Party A: Bozhou City Zhongzheng Chinese Medical Pieces Co., Ltd.
 
Party B: Anhui Xuelingxian Pharmaceutical Co., Ltd
Representative (signature): Wang Qingfeng
 
Representative (signature): WangShunli
Date: Jan. 15, 2011
 
Date: Jan. 15, 2011



 
 

--------------------------------------------------------------------------------

 
 